— Appeal from a decision of the Workers’ Compensation Board, filed May 18, 1979. A majority of the board found: "based on the credible evidence and the testimony of the claimant, that the claimant was of the *712belief that his activities in assisting the employer’s brother were at the impled [sic] request of, and for the benefit of the employer. Therefore, the ensuing injury constitutes an accidental injury arising out of and in the course of his employment within the meaning of the Workers’ Compensation Law.” The board’s decision is supported by substantial evidence and must be affirmed. Decision affirmed, with costs to the Workers’ Compensation Board against the employer. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.